1 Reported in 226 N.W. 943.
The defendant appealed from a judgment entered on February 19, 1929, in the district court in the county of Dakota, the verdict of $33,000 having *Page 621 
been reduced to $23,000. The case was here before and is reported in 176 Minn. 331, 223 N.W. 605. The questions involved on this appeal are the same as those involved upon the former appeal, and for the reasons given in the previous opinion and upon authority of that opinion the judgment from which this appeal was taken is affirmed.
Affirmed.